NUMBER 13-21-00052-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

BULMARO H. BENAVIDES,                                                    Appellant,

                                             v.

LONE STAR NATIONAL BANK,                                                  Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Bulmaro H. Benavides perfected an appeal on February 17, 2021. On

March 25, 2022, appellant filed an unopposed motion to dismiss the appeal in accordance

with a settlement agreement with appellee Lone Star National Bank. The motion states

that the parties have reached a settlement agreement for resolution of the issues which

form the subject matter of this appeal and that as part of the agreement, appellant has
agreed to voluntarily dismiss the appeal.

       The Court, having considered the documents on file and the unopposed motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a). Appellant’s unopposed motion to dismiss is granted, and the appeal is hereby

dismissed. Costs will be taxed against the appellant. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”). Any pending

motions are dismissed as moot. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained.


                                                                     JAIME TIJERINA
                                                                     Justice

Delivered and filed on the
7th day of April, 2022.




                                            2